Citation Nr: 0614876	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  03-32 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for muscle contraction headaches.  

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for gastritis and duodenitis with a history of 
nausea and dizziness.  

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for residuals of an Anthrax inoculation.  

4.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for joint pain and muscle soreness.  

5.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for residuals of a back injury.  

6.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for pityriasis lichenoides.  

(The claims of service connection for rheumatoid arthritis, 
chronic obstructive pulmonary disease and asthma, residuals 
of exposure to depleted uranium, hair loss, hearing loss, 
periodontal disease, and a psychiatric disorder has been 
withdrawn)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and E.L.


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1988 to July 
1992.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  

In April 2002, the RO determined that the veteran did not 
submit new and material evidence to reopen the previously 
denied claims of entitlement to service connection for the 
following thirteen conditions: muscle contraction headaches; 
gastritis and duodenitis with a history of nausea and 
dizziness; residuals of an Anthrax inoculation; joint pain 
and muscle soreness; residuals of a back injury; pityriasis 
lichenoides; rheumatoid arthritis; chronic obstructive 
pulmonary disease and asthma; residuals of exposure to 
depleted uranium; hair loss; hearing loss; periodontal 
disease; and entitlement to service connection for a 
psychiatric disorder, to include depression.  

A review of the veteran's January 2006 statement in support 
of the claims indicates that he withdrew seven of the initial 
thirteen issues from the current appeal.  Therefore, the 
Board finds that the issues of entitlement to service 
connection for rheumatoid arthritis; chronic obstructive 
pulmonary disease and asthma; residuals of exposure to 
depleted uranium; hair loss; hearing loss; periodontal 
disease; and entitlement to service connection for a 
psychiatric disorder, to include depression, are no longer on 
appeal before the Board, as the veteran has expressly 
withdrawn these issues.  

In January 2006, the veteran presented personal testimony at 
a Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  




FINDINGS OF FACT

1.  In December 1997, the RO denied the claims listed on the 
cover sheet of this decision; the RO informed the veteran 
that the issues were denied; the veteran did not perfect an 
appeal before the Board; therefore, the RO's December 1997 
decision is final.  

2. The evidence received subsequent to the December 1997 
rating decision is new to the extent that the evidence was 
not previously of record, however, the new evidence is not 
material to the claim of entitlement to service connection 
for muscle contraction headaches, and does not bear directly 
and substantially upon the specific matter under 
consideration.  

3.  The evidence received subsequent to the December 1997 
rating decision is new to the extent that the evidence was 
not previously of record, however, the evidence is not 
material to the claim of entitlement to service connection 
for gastritis and duodenitis with a history of nausea and 
dizziness, and does not bear directly and substantially upon 
the specific matter under consideration.  

4.  The evidence received subsequent to the December 1997 
rating decision is new to the extent that the evidence was 
not previously of record, however, the evidence is not 
material to the claim of entitlement to service connection 
for residuals of an Anthrax inoculation, and does not bear 
directly and substantially upon the specific matter under 
consideration.  

5.  The evidence received subsequent to the December 1997 
rating decision is new to the extent that the evidence was 
not previously of record, however, the evidence is not 
material to the claim of entitlement to service connection 
for joint pain and muscle soreness, and does not bear 
directly and substantially upon the specific matter under 
consideration.  

6.  The evidence received subsequent to the December 1997 
rating decision is new to the extent that the evidence was 
not previously of record, however, the evidence is not 
material to the claim of entitlement to service connection 
for residuals of a back injury, and does not bear directly 
and substantially upon the specific matter under 
consideration.  

7.  The evidence received subsequent to the December 1997 
rating decision is new to the extent that the evidence was 
not previously of record, however, the evidence is not 
material to the claim of entitlement to service connection 
for pityriasis lichenoides, and does not bear directly and 
substantially upon the specific matter under consideration.  


CONCLUSIONS OF LAW

1.  The RO's December 1997 decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.1103 (2005).  

2.  New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for muscle contraction headaches.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

3.  New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for gastritis and duodenitis with a history of 
nausea and dizziness.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  

4.  New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for residuals of an Anthrax inoculation.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).  

5.  New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for joint pain and muscle soreness.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

6.  New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for residuals of a back injury.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

7.  New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for pityriasis lichenoides.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran possession 
that pertains to the claims.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letters 
dated in June 2001, October 2001 and January 2002, complied 
with the specific notification requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to the claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims to reopen the previously denied 
claims of entitlement to service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim to reopen the previously 
denied claims of entitlement to service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, this was accomplished.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of the 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, VA medical treatment records, and VA 
examinations.  The veteran has not identified any additional 
evidence pertinent to the claim, which is not already of 
record, and there are no available additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

In the December 1997 statement in support of the claims, the 
veteran maintained that he is a veteran that served in the 
Persian Gulf War and stated in pertinent part, that during 
his period of active service, he began to have joint pains, 
headaches, muscle weakness, changes in appetite, dizziness, 
and nausea.  It was his contention that he did not experience 
the claimed conditions prior to his period of active service.  
He stated that the claimed conditions may be related to 
exposure to various situations, which were not described in 
the statement, and the use of anti-nerve agent pills.  

By rating decision, dated in December 1997, in pertinent 
part, the RO denied the claims of entitlement to service 
connection for the following conditions: muscle contraction 
headaches; for gastritis and duodenitis with a history of 
nausea and dizziness; residuals of an Anthrax inoculation; 
joint pain and muscle soreness; residuals of a back injury; 
and pityriasis lichenoides.  

The veteran filed a timely Notice of Disagreement with the 
RO's December 1997 decision and he was issued a Statement of 
the Case in April 1998.  However, he did not perfect an 
appeal by filing a timely Substantive Appeal.  Consequently, 
the RO's December 1997 decision is final, and the veteran 
must submit new and material evidence to reopen the 
previously denied claims.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 20.202, 20.302 (2005).  

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a); 38 
C.F.R. § 20.1100(a).  

Note that while regulations implementing the VCAA contain an 
amended definition of new and material evidence and rules 
prescribing certain VA duties in the context of an attempt to 
reopen a finally decided claim, these changes specifically 
apply only to claims filed on or after August 29, 2001.  38 
C.F.R. §§ 3.156(a), 3.159(c), 3.159(c)(4)(iii) (2004).  As 
the appellant's claim to reopen was already pending on the 
effective date of the new regulations, and as the new 
regulations expressly apply only to newly-filed claims, the 
Board finds that such new regulations and provisions are 
inapplicable here.  Therefore, the claim to reopen will be 
considered under the old regulations, as outlined below.  

New and material evidence, for purposes of this decision, is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 284 (1996).  

Principles Relating to Service Connection

Service connection will be granted for a disability resulting 
from a disease or injury, which was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease or disability that 
is diagnosed after discharge from service, when all of the 
evidence establishes that such disease or disability was 
incurred during service.  38 C.F.R. § 3.303(d).

Service connection also may be granted when the evidence 
shows that the veteran developed a chronic disease during 
service and manifests the same disease after service.  38 
C.F.R. § 3.303. In such a case, the post-service condition 
will be service connected however remote from the time of 
service, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection, there 
must be: medical evidence of a current disability; medical 
evidence, or in some circumstances lay evidence, of in- 
service occurrence of the injury; and medical evidence of a 
nexus between an in-service injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection also may be established for chronic 
disabilities due to undiagnosed illnesses, if there is 
evidence that the claimant: (1) is a "Persian Gulf veteran;" 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than September 30, 
2006; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317 (2005).

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).  Further, 
a chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id. 

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).  

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d).  The veteran's military records document that he 
served in Southwest Asia in 1990 and 1991, making him a 
Persian Gulf veteran.  

At the time the veteran filed the claim of entitlement to 
service connection for the six conditions on appeal, the 
pertinent evidence associated with the claims file, included 
the veteran's service medical records; VA examinations, dated 
in May 1995, April 1995, December 1996, and December 1997; 
and statements in support of the veteran's claim.  

Service medical records show that there were no findings of a 
disability related to, or stated as, muscle contraction 
headaches; while the records show that the veteran complained 
of frequent indigestion, service medical records do not show 
that the veteran experienced gastritis and duodenitis during 
his period of active service.  He was not diagnosed as having 
a disability related to the gastrointestinal system.  Also; 
the records do not contain evidence of any disabling 
residuals related to an Anthrax inoculation.  

Service medical record show that the veteran complained of 
pain in the ankle and knee joints.  There are several 
references made to Osgood -Schlatter's disease of the left 
knee.  On discharge examination, it is noted that the veteran 
experienced swollen and painful joints of the upper 
extremities and that the veteran sprained the fourth finger.  
The physical examination did not, however, include any 
findings related to joint pain and muscle soreness in the 
lower extremities.  The service medical records also show 
that the veteran complained of low back pain.  The records do 
not, however, show that the veteran suffered a back injury.  
At discharge, the veteran was not diagnosed as having a back 
disability.  His spine was normal.

Lastly, service medical records also show that the veteran 
was treated for pseudofolliculitis barbae during his period 
of active service.  On discharge examination, it was not 
shown that the veteran suffered from a skin disability.  

The VA medical treatment records, with dates beginning in May 
1994, show that the veteran complained of pain in the knee 
and the ankle.  Diagnostic impressions showed that the 
veteran suffered from headaches and joint pains.  The VA X-
ray studies showed that the view of the ankles and knees were 
normal.  The VA Consultation Sheet reveals that the veteran 
underwent a Persian Gulf Registry examination.  His chief 
complaints were listed as headache and arthralgia in he 
knees, ankles, and wrists.  The veteran related that he did 
not have a history of injury.  The impression was that the 
veteran suffered from tension headaches.  

On VA examination, dated in April 1995, in pertinent part, 
the veteran presented with complaints of migraine headaches, 
a stomach condition, residuals of an Anthrax inoculation, a 
back injury, muscle soreness, and a skin rash.  He related 
that he suffers from headaches as a result of Anthrax shots 
and gas pills, which he received during his period of active 
service.  The examiner reported that the veteran served in 
Saudi Arabia from August to October 1991.  

With regard to the veteran's digestive system, he related 
that he experienced  loose soft bowel movements, he did not 
have abdominal pain; however, he maintained that once per 
month he experienced an uncomfortable feeling in the 
epigastric area and took medication for relief.  The April 
1995 Radiology Report shows that the veteran experiences 
moderate hypertrophic gastritis and duodenitis.  

On VA examination of the joints, dated in April 1995, the 
examiner stated that the veteran experiences knee pain, 
etiology undetermined; ankle pain, etiology undetermined; and 
lumbar strain by history, no sequelae noted.  The examiner 
stated that the there were no findings of muscle or 
inflammatory disease and no atrophy detected.  

During the VA examination, dated in April 1995, the veteran 
also underwent evaluation of the skin.  The examiner stated 
that the veteran has eczema, it is noted that the veteran may 
suffer from tinea of the left neck, and that he experiences 
pseudofolliculitis barbae.  

On VA examination, dated in May 1995, the veteran had 
complaints of knee and low back pain.  The impression was 
that the veteran's neurologic examination was normal and that 
the veteran experiences non-neurogenic low back pain, 
arthritis and what sounds like vascular changes.  

On VA examination, dated in December 1996, the veteran 
continued to have complaints of left knee pain.  The examiner 
stated that there was no synovitis or other objective 
evidence of pathology in the left knee.  

On VA examination, dated in December 1997, the veteran 
complained that his back went out on him when he was digging 
a hole during his period of the service and as a result he 
now has intermittent tightness in the low back.  The December 
1997 X-ray views of the lumbar spine reveal no abnormalities 
of the spine.  

The December 1997 X-ray views of the veteran's ankles and 
knees revealed no abnormalities.  The examiner stated that on 
physical examination and X-ray examination, there was no 
evidence of organic pathology to explain the veteran's 
reported symptoms.  

In December 1997, the veteran underwent evaluation of the 
upper gastrointestinal systems.  The examiner stated that 
there were findings suggesting gastritis and duodenitis, 
which seemed to have progressed particularly in the body of 
the stomach.  

The December 1997 VA neurological examination revealed that 
the veteran continued to complain of headaches.  The examiner 
noted that the veteran was located in the Persian Gulf for a 
period of time.  The veteran related that he experienced the 
headaches for several years, with no improvement.  The 
examiner stated that the neurological examination was normal 
and that the veteran appeared to suffer from muscle 
contraction headaches.  

The December 1997 VA examination of the veteran's skin 
revealed the veteran's complaints of skin problems since 
approximately 1990 or 1991. The veteran related that he 
experienced itching above the waist.  The examiner stated 
that the skin problems appeared to be pityriasis lichenoides.  
Photographs were associated with the VA examination report.  

In December 1997, in pertinent part, the RO denied the claims 
of entitlement to service connection, as it pertained to the 
issues on appeal.  The veteran did not appeal the decision, 
so it is now final.  The veteran submitted statements 
indicating that he wanted to reopen the previously denied 
service connection claims in February 2001.  In October 2001, 
the veteran was properly notified that both new and material 
evidence must be received prior to reopening the previously 
denied claims.  

In the veteran's May 2001 statement, he maintains that he 
suffers from migraine headaches, which is accompanied by pain 
nausea, vomiting, and tension.  He reiterates that he has 
pain in the knees, ankles, and back.  He also stated that he 
now suffers from a rash, and that he did not have a rash 
prior to entering the service.  

The evidence associated with the claims file subsequent to 
the RO's December 1997 final decision, includes VA medical 
treatment records, dated from November 2000 to February 2002; 
VA medical treatment records, dated from July 2002 to January 
2003; and a copy of the Board's hearing transcript.  

During the Board's hearing, the veteran testified that he 
served in the Persian Gulf War as a Medical Specialist 
(Medic).  He attributed his headaches to an Anthrax shot and 
other medication that he received during his period of 
service.  It is his contention that the headaches that he 
currently suffers from increased in severity.  He further 
testified that his stomach condition makes him feel 
nauseated.  

The veteran additionally testified that the anthrax shots and 
medications received during his period of active service 
caused the current complaints of joint pain and muscle 
soreness.  He maintained that he injured the back during his 
period of active service while "digging a bunker" and he 
heard something pop in the area of the back.  He further 
maintains that he was treated at a "dispensary" for two 
weeks.  The veteran also testified that he now receives 
treatment for a skin condition.  

Muscle Contraction Headaches

The RO denied the claim of entitlement to service connection 
for headaches on the basis that a chronic headache condition 
was not diagnosed during service.  

Prior to the RO's December 1997 final decision, the veteran 
was diagnosed as having muscle contraction headaches.  At the 
time of the December 1997 decision, there was no competent 
evidence of a nexus opinion, which tends to link the 
diagnosis of muscle contraction headaches to the veteran's 
period of service.  

Following the December 1997 final decision, the veteran was 
informed of the evidence that would constitute new and 
material evidence to substantiate a service-connection claim.  
The evidence received subsequent to the final decision did 
not include competent evidence of a nexus opinion, which 
would tend to link the diagnosis of muscle contraction 
headaches to the veteran's period of service.  

Although newly submitted VA medical treatment reports show 
that he complained of headaches and had a history of migraine 
headaches, these records did not contain a nexus opinion.  In 
fact, a report of a computed tomography (CT) scan of the 
veteran's head, dated in January 2003, states that there were 
no abnormalities demonstrated.  

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  In the absence of competent medical evidence, 
which tends to link the diagnosis of muscle contraction 
headaches to the veteran's period of service, the Board finds 
that the new evidence is not material to the claim, and does 
not bear directly and substantially upon the specific matter 
under consideration.  

Gastritis and Duodenitis, with a History of Nausea and 
Dizziness

In the December 1997 rating decision, the claim of 
entitlement to service connection for a stomach condition was 
essentially denied on the basis that the service medical 
records were silent for findings of a stomach or digestive 
condition.  

The RO considered whether the veteran's complaints of a 
stomach condition was due to an undiagnosed illness, related 
to his period of service in the Persian Gulf under 38 C.F.R. 
§ 3.317, and determined that entitlement to service 
connection for a stomach condition was not warranted under 
38 C.F.R. § 3.317 essentially because the stomach condition 
is diagnosed as gastritis and duodenitis (a known clinical 
diagnosis), which was not incurred during the veteran's 
period of active service.  

Prior to the RO's December 1997 final decision, the veteran 
was diagnosed as having moderate hypergastritis and 
duodenitis (See VA examination reports, dated in April 1995 
and December 1997).  There was no evidence indicating that 
the veteran's complaints of a stomach condition were 
manifestations of some undiagnosed illness.  

Following the final decision, the veteran was informed of the 
evidence that would constitute new and material evidence to 
substantiate a service-connection claim.  The evidence 
received subsequent to the final decision did not include a 
competent medical opinion, which would tend to link the 
diagnosis to the veteran's period of service.  Additionally, 
there was no evidence indicating that the veteran's 
complaints of a stomach condition were manifestations of an 
undiagnosed illness.  

In the absence of competent medical evidence, which tends to 
link the diagnosis of gastritis and duodenitis to the 
veteran's period of service, or evidence demonstrating that 
the veteran meets the requirements for compensation for 
certain disabilities due to undiagnosed illnesses under 
38 C.F.R. § 3.317, the Board finds that the new evidence is 
not material to the claim, and does not bear directly and 
substantially upon the specific matter under consideration.  

Residuals of an Anthrax Inoculation

In December 1997, the RO denied the claim of entitlement to 
service connection for residuals of an Anthrax inoculation on 
the basis that both service medical records and post-service 
medical records were without findings of any disability 
related to an Anthrax inoculation.  The RO also stated that 
there was no objective medical evidence of a chronic 
undiagnosed illness related to residuals of an Anthrax 
inoculation.  

It is noted that while the veteran related that the residuals 
of an Anthrax inoculation included headaches, the evidence of 
record showed that the veteran is diagnosed as having muscle 
contraction headaches.  There is no evidence which tends to 
show that there is a link between an Anthrax inoculation and 
any headache condition.  

Following the final decision, the veteran was informed of the 
types of evidence that would constitute new and material 
evidence to substantiate a service-connection claim.  The 
evidence received subsequent to the final decision did not 
include 
competent medical evidence of a disability related to an 
Anthrax inoculation, or to medications that he received 
during his period of active duty.  

In the absence of a current disability related to an Anthrax 
inoculation in service, the Board finds that the new evidence 
is not material to the claim, and does not bear directly and 
substantially upon the specific matter under consideration.  

Joint Pain and Muscle Soreness

In December 1997, the RO denied the claim of entitlement to 
service connection for joint pain and muscle soreness on the 
basis that a chronic knee disability related to the veteran's 
complaints of joint pain was not established during service.  
The RO further decided that there was no objective medical 
evidence of an undiagnosed illness related to the complaints 
of joint paint.  

Prior to the RO's December 1997 final decision, the evidence 
demonstrates that the veteran complained of pain in the knee 
and the ankle joints.  The record did not include evidence 
showing that the veteran was actually diagnosed as having a 
current disability related to the complaints of joint pain or 
that he met the requirements for entitlement to compensation 
for certain disabilities due to undiagnosed illnesses as a 
Persian Gulf veteran under 38 C.F.R. § 3.317.  The RO noted 
that there were no objective manifestations of an undiagnosed 
illness manifested by joint/muscle pain.  They noted that 
physical objective findings were negative.

Following the final decision, the veteran was informed of the 
types of evidence that would constitute new and material 
evidence to substantiate a service-connection claim.  The 
evidence received subsequent to the final decision did not 
include competent evidence of an actual disability related to 
joint pain and muscle soreness.  

In the absence of competent medical evidence, which tends to 
show that the veteran currently suffers from a disability 
manifested by joint pain and muscle soreness, or that he 
meets the requirements for compensation for certain 
disabilities due to undiagnosed illnesses under 38 C.F.R. 
§ 3.317, the Board finds that the new evidence is not 
material to the claim, and does not bear directly and 
substantially upon the specific matter under consideration.  

Residuals of a Back Injury

In December 1997, the RO essentially denied the claim of 
entitlement to service connection on the basis that service 
medical records failed to show that the veteran suffered from 
a back injury.  Further the veteran did not have a low back 
disability.  

Prior to the  RO's December 1997 final decision, the veteran 
did not have a disability related to any back injury.  
Further, there is an absence of evidence, which tends to show 
that the veteran actually suffered a back injury.  

Following the final decision, the veteran was informed of the 
types of evidence that would constitute new and material 
evidence to substantiate a service-connection claim.  The 
evidence received subsequent to the final decision did not 
include competent evidence of an actual disability related to 
the lower back; the evidence does not support a finding that 
the veteran ever suffered a back injury in service, or 
otherwise.  

In the absence of evidence tending to show that the veteran 
in fact suffered a back injury, or evidence which tends to 
show that the veteran currently suffers from a back 
disability which is related to service, the Board finds that 
the new evidence is not material to the claim, and does not 
bear directly and substantially upon the specific matter 
under consideration.  

Pityriasis Lichenoides

In the December 1997 rating decision, the RO essentially 
denied the claim of entitlement to service connection for 
pityriasis lichenoides on the basis that service medical 
records did not demonstrate that the veteran was diagnosed as 
having a skin condition.  

In considering whether the veteran was entitled to service 
connection for a skin condition under 38 C.F.R. § 3.317, the 
RO determined that entitlement to service connection was not 
warranted under 38 C.F.R. § 3.317 because the evidence 
reveals that the veteran's skin condition is diagnosed as 
pityriasis lichenoides.  

Prior to the ROs December 1997 final decision, the veteran 
was diagnosed as having pityriasis lichenoides.  At the time 
of the decision, there was no evidence of a nexus, which 
tends to link the diagnosis of pityriasis lichenoides to the 
veteran's period of active service.  

Following the final decision, the veteran was informed of the 
types of evidence that would constitute new and material 
evidence to substantiate a service-connection claim.  The 
evidence received subsequent to the final decision did not 
include competent evidence of a nexus, which would tend to 
link the diagnosis of pityriasis lichenoides to the veteran's 
period of active service.  Further, there was no evidence 
that the veteran's complaints of a skin condition were a 
manifestation of an undiagnosed illness.  

In the absence of competent medical evidence which tends to 
link the diagnosis of pityriasis lichenoides to the veteran's 
period of active service, or evidence demonstrating that the 
veteran met the requirements for compensation for certain 
disabilities due to undiagnosed illnesses under 38 C.F.R. 
§ 3.317, the Board finds that the new evidence is not 
material to the claim, and does not bear directly and 
substantially upon the specific matter under consideration.  



III.  Conclusion

As stated in detail above, the veteran must submit new and 
material evidence to reopen the previously denied claims.  
The evidence submitted subsequent to the RO's December 1997 
final decision includes evidence that is new, as the evidence 
was not reviewed at the time the RO rendered the December 
1997 decision.  This evidence is not, however, material to 
the claims of entitlement to service connection for the 
previously denied claims.  

The veteran's assertion that he suffers from disabilities 
that warrant service connection cannot be considered 
competent medical evidence of a nexus.  As a lay person, he 
lacks the capability to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Accordingly, the veteran has not offered a basis to reopen 
the previously denied claims of entitlement to service 
connection; therefore, the Board will not reopen the claims 
for review on the merits.  38 U.S.C.A. § 5108 (West 2002).  


ORDER

New and material evidence has not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for muscle contraction headaches.  

New and material evidence has not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for gastritis and duodenitis with a history of 
nausea and dizziness.  

New and material evidence has not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for residuals of an Anthrax inoculation.  

New and material evidence has not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for joint pain and muscle soreness.  

New and material evidence has not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for residuals of a back injury.  

New and material evidence has not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for pityriasis lichenoides.  



____________________________________________
K.  Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


